Citation Nr: 1309499	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-23 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 through February 1968.  During this period of active duty, the Veteran served in Vietnam, where he engaged the enemy in combat and was decorated twice with the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which among other issues, denied service connection for a bilateral hearing loss disability and tinnitus.  A timely Notice of Disagreement (NOD) as to those issues was received from the Veteran in September 2008.  After a Statement of the Case (SOC) was issued in May 2009, the Veteran perfected his appeal as to those issues in July 2009, via VA Form 9 substantive appeal.

In May 2012, the Board remanded this matter for further claims development, to include efforts to contact the Veteran to ascertain any additional treatment for his claimed hearing loss disability and tinnitus, obtaining treatment records for any additional treatment identified by the Veteran, arranging a VA examination of the claimed hearing loss disability and tinnitus, and readjudicating the Veteran's claims.  The Board is satisfied that the action directed in its remand has been performed and is prepared to proceed with its de novo consideration of the matters on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal also initially included the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  Although that issue was also preserved for appeal by the Veteran's September 2008 NOD, the Veteran expressly limited his appeal to include only the issues concerning service connection for a bilateral hearing loss disability and tinnitus.  He has not indicated any intention of pursuing his initial appeal for a higher initial disability rating for PTSD.  Accordingly, that issue is not presently before the Board on appeal.
FINDINGS OF FACT

1.  The Veteran sustained combat-related acoustic trauma during service.

2.  The Veteran currently has tinnitus.  He also has current sensorineural hearing loss in the left ear, however, does not have sensorineural hearing loss in the right ear.

3.  The Veteran's left ear sensorineural hearing loss and tinnitus are unrelated to a disease or injury of service origin, including the combat-related acoustic trauma sustained therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to his claims for service connection for bilateral hearing loss disability and tinnitus, a pre-rating February 2007 letter notified the Veteran of the information and evidence needed to substantiate his claims.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where service connection is granted for a claimed disability.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's November 2007 rating decision.  Thus, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been associated with the record.  The Veteran was also afforded a VA examination for hearing loss and tinnitus in July 2012.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In its February 2013 informal hearing presentation, the Veteran's representative argued that the July 2012 VA examination report was inadequate.  The representative contended that in rendering her tinnitus opinion, the VA examiner failed to reconcile the Veteran's lay statements as to the onset of the disability which is capable of lay observation.  As will be discussed in detail below, the Board notes that the examiner inquired from the Veteran as to the onset of tinnitus and the examination report reflects that such was a factor in the conclusion she reached.  Furthermore, the examiner's ultimate findings are consistent with the evidence of record, which the Board will fully explain below.  Therefore, the examination report sufficiently addresses the etiology of the Veteran's tinnitus.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection for Hearing Loss and Tinnitus

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on presumptive basis and will presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed in 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As the Veteran's hearing loss disability has been described as sensorineural in nature, the Board will consider whether service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307, 3.309 is warranted. 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing general principles, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the relevant post-service evidence consists solely of the Veteran's lay assertions and a July 2012 VA examination report.  In support of his claims, the Veteran alleges in his claims submissions and a June 2012 statement that he has current hearing loss and tinnitus that are related to in-service combat noise exposure.  As noted in the Board's May 2012 remand, VA does not dispute the Veteran's combat experience during service.  The Board also does not dispute that the nature and circumstances of the Veteran's service is consistent with combat-related acoustic trauma.  38 C.F.R. § 1154(b).

Although the claims file includes records for VA treatment received by the Veteran from September 2006 through February 2007, there is no indication in those records that the Veteran ever complained of, or sought treatment for, hearing loss or tinnitus.  The Veteran has not identified any post-service treatment related to his hearing or tinnitus.
During a July 2012 VA examination, the Veteran reported the onset of tinnitus approximately 40 years ago.  It is unclear from the examiner's report as to whether the Veteran reported an approximate time frame for the onset of hearing loss.  The Board notes, however, that in his June 2012 statement, the Veteran indicated that his hearing loss had been present since his active duty service.  Audiometric testing performed during the examination revealed the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
30
LEFT
20
25
20
20
25

Speech discrimination testing performed during the examination showed speech recognition abilities of 96 percent in the right ear and 88 percent in the left ear.  The examiner determined that the findings from the examination indicated sensorineural hearing loss in both ears.

Notwithstanding the VA examiner's diagnosis, the pure tone thresholds and speech discrimination ability demonstrated for the Veteran's left ear do not indicate a hearing loss disability, as defined under 38 C.F.R. § 3.385.  As such, the Veteran is not entitled to service connection for left ear hearing loss. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a left hearing loss disability is not warranted.

With regard to the Veteran's right ear, the audiometric testing performed during the VA examination indicates a sensorineural hearing loss disability under 38 C.F.R. § 3.385, by virtue of his demonstrated 88 percent speech recognition ability for that ear.  Where the evidence demonstrates a current hearing loss disability in the right ear which meets the statutory threshold under 38 C.F.R. § 3.385, the disposition of the Veteran's claim for service connection for right ear hearing loss disability turns upon the question of whether that hearing loss is etiologically related to his active duty service.  As discussed below, the weight of evidence in this case does not show a relationship between the Veteran's right ear hearing loss disability and active duty service.  Similarly, the weight of evidence also does not show that his tinnitus is related in any way to his active duty service.

Contrary to the Veteran's assertions that his hearing loss and tinnitus began during service, there is no indication in the service treatment records that he reported, or was treated for, hearing loss or other ear problems during his active duty service.  Similarly, audiometric testing performed during his active duty service did not reflect any audiometric shifting that would be consistent with in-service hearing loss.  For comparison purposes, the Board notes that audiometric testing performed during the Veteran's September 1965 enlistment examination are as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
X
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
X
15 (20)

(NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI standards (which are expressed by the figures in parentheses on the right)).

Audiometric testing performed during the Veteran's January 1968 separation examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
0
0
0
10

In the aforementioned July 2012 VA examination report, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by his active duty service.  In support of her opinion, the examiner, who reviewed the claims file, noted that the Veteran's hearing was normal bilaterally at the time of his January 1968 separation audiogram.  Concerning tinnitus, the examiner determined that the Veteran's tinnitus was a symptom of his diagnosed hearing loss.  Thus, where the examiner opined that the Veteran's hearing loss was not likely related to his active duty service, she also appeared to conclude that the Veteran's tinnitus was not likely related to his active duty service.

Indeed, and as discussed above, a review of the Veteran's service treatment records shows that the Veteran's hearing was within normal limits throughout the course of his active duty service.  Contrary to the Veteran's assertions that he began experiencing hearing loss during service, a comparison of the audiometric data from his September 1965 enlistment examination and his January 1968 separation examination actually indicates that the Veteran's hearing had improved at the time of his separation in comparison to the time of his enlistment.  With regard to tinnitus, the Board also notes that the service treatment records do not mention any complaints of tinnitus-related symptoms or ear problems at any point during service.  Since the VA examiner's opinion is based upon an accurate review and understanding of the Veteran's in-service history, the Board assigns great probative weight to her July 2012 opinion.

As noted above, the only other opinion in the record concerning the etiology of the Veteran's hearing loss and tinnitus are the Veteran's lay statements.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ( "a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (discussing a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding related to tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting flatfoot).  In view of the foregoing law, the Veteran is certainly competent to provide a probative statement as to the onset and duration of his hearing loss and tinnitus.  Nonetheless, the Board observes that both hearing loss and tinnitus are disabilities that are susceptible to many causes, including age.  In view of such complicating factors and given the absence of any medical training or experience, the Veteran is still not competent to render an opinion as to the complex question of whether his current hearing loss and tinnitus are etiologically related to his in-service acoustic trauma.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Overall, the Board places greater probative weight on the opinions proffered by the VA examiner, who is a trained medical professional who has examined the Veteran, obtained a report of his history, and reviewed the pertinent records.

To the extent that the Veteran has alleged continuity of hearing loss and tinnitus since service, the Board does not find that his assertions are credible.  As discussed above, the service treatment records do not support the Veteran's claim that he first experienced hearing loss disability or tinnitus during service.  In fact, the audiometric findings from the Veteran's separation examination report shows that the Veteran's hearing was within normal limits at the time of his separation from service.  Further, a comparison of the audiometric data from his enlistment examination and his separation examination does not indicate any pure tone shifts that would be consistent with any hearing loss over the course of his active duty service, and in fact, appears to indicate improved hearing.  Finally, the post-service evidence does not mention any history of hearing loss until the Veteran's January 2007 claim for service connection, at which time, the Veteran simply asserted entitlement to service connection.  This medical history is contrary to the Veteran's allegation of onset during service and subsequent continuity of hearing loss and tinnitus, and, casts grave doubt as to the credibility of the Veteran's lay assertions and testimony relating to hearing loss and tinnitus.

Overall, the preponderance of the evidence is against the Veteran's claims of service connection for a bilateral hearing loss disability and tinnitus, and these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


